173 Ga. App. 367 (1985)
326 S.E.2d 488
THOMAS
v.
RAGLE et al.
69643.
Court of Appeals of Georgia.
Decided January 8, 1985.
Rehearing Denied January 29, 1985.
Danny L. Dupree, for appellant.
Richard A. Marchetti, John C. Swearingen, Jr., Richard Y. Bradley, Philip J. Johnson, Miller P. Robinson, Joel O. Wooten, Jr., for appellees.
DEEN, Presiding Judge.
This appeal was docketed with this court on September 17, 1984. The appellant's enumeration of errors and brief were due on October 8, 1984. Neither having been filed by that date, on October 10, 1984, this court ordered the appellant to file the brief and enumeration of errors no later than by the end of the working day of October 15, 1984, or the case would be subject to dismissal. The requisite enumeration of errors and brief were not filed, however, until October 24, 1984, and without explanation of the delay. Accordingly, the appeal is dismissed pursuant to Rules 27 (a) and 14 of the Rules of the Court of Appeals of Georgia; Farivar v. Yekta, 166 Ga. App. 676 (305 SE2d 422) (1983).
Appeal dismissed. McMurray, P. J., and Sognier, J., concur.